Citation Nr: 1045774	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for traumatic joint disease of 
the knees.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In 
that decision, the RO denied entitlement to service connection 
for a bilateral knee disability.  After the Veteran submitted new 
and material evidence prior to the expiration of the appeal 
period, the RO in Oakland, California, continued the denial of 
the claim, see 38 C.F.R. § 3.156(b) (2010), and subsequently 
forwarded the appeal to the Board.

The Veteran submitted additional evidence after notification of 
certification of the appeal to the Board without a waiver of 
initial RO review of this evidence.  As the Board is granting the 
claim in full, remand for initial RO review of the evidence is 
not required.  See 38 C.F.R. § 20.1304(c) (2010); Seri v. 
Nicholson, 21 Vet. App. 441, 447 (2007) (the grant of a claim of 
service connection constitutes an award of full benefits sought 
on an appeal of the denial of a service connection claim.).


FINDING OF FACT

Traumatic joint disease of the knees is related to an injury 
sustained in an in-service motor vehicle accident (MVA).


CONCLUSION OF LAW

Traumatic joint disease of the knees was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

However, as the Board is granting the claim for service 
connection for traumatic joint disease of the knees, the claim is 
substantiated, and there are no further VCAA duties with regard 
to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

The Veteran has been diagnosed with joint disease of the knees 
and claims it is the result of an in-service MVA injury.  He has 
consistently stated that the injury occurred during service when 
a truck he was driving crashed into a tree and his knees were 
jammed into the dashboard, resulting in his being on crutches for 
two weeks.  While service connection is also warranted on an 
alternative basis through a demonstration of continuity of 
symptomatology or manifestation of arthritis within a year of 
separation from service, the Veteran candidly concedes, and the 
evidence reflects, that his disease of the knees did not manifest 
until many years after service.  Moreover, as the Board will 
grant service connection on a direct incurrence nexus basis, 
consideration of these alternate theories is unnecessary.  See 38 
C.F.R. §§ 3.303(b), (d); 3.307(a), 3.309(a).

The service treatment records (STRs) and separation examination 
report do not contain any mention of an in-service MVA.  However, 
the Veteran is competent to report the in-service accident and 
knee injury and symptoms, and the Board finds this testimony 
credible, particularly in light of the multiple lay statements of 
family members and friends attesting to the Veteran's 
contemporaneous report of the MVA and injury.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The remaining issue is 
therefore whether there is a nexus between the current DJD of the 
knees and the in-service MVA injury.  There are three medical 
opinions on this issue.

Dr. Hopkins wrote in an August 2007 letter that, given the 
Veteran's current arthritis as documented in X-rays, and that the 
only reported knee injuries were from the in-service MVA, "this 
obviously indicates that his current severe knee problem is a 
direct result of service-connected injury."  As Dr. Hopkins did 
not explain the reasons for his conclusion, his opinion is of 
little, if any, probative weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning).

The physician who performed the November 2007 VA examination 
reviewed the claims file, examined the Veteran, and concluded 
that the Veteran's DJD of the knees was not related to the in-
service MVA.  He noted the lack of notation of injury in the 
STRs, lack of fractures or arthroscopic procedures, and that, 
even assuming the injury occurred, the Veteran's condition 
improved after two weeks on crutches and there was no internal 
derangement notwithstanding the blunt trauma.  Thus, he 
concluded, it would be speculative to connect the current 
condition to an accident that may have occurred, and that he 
could not resolve the issue without resort to speculation.

In contrast, Dr. Scheidemann concluded in September 2008 and July 
2010 letters that the Veteran's disease of the knees is related 
to his in-service MVA injury.  He did not review the claims file, 
but recounted the facts as indicated above, including the MVA, 
crutches for two weeks, and lack of continuity of symptomatology.  
After examining the Veteran, he explained that the nature of the 
injury was such that there was significant trauma to the 
articular cartilage of the femoral condyles and patella due to 
the articular surfaces of the patellas being jammed against the 
anterior aspect of the femoral condyles.  Addressing the November 
2007 VA examiner's opinion, he found that, even in the absence of 
internal derangement or fracture, there would have been severe 
articular cartilage trauma and that, as a general matter, DJD can 
easily develop from impact trauma without a fracture or internal 
derangement.  He also noted the lack of any other injury to 
either knee and the fact that the Veteran did not perform heavy 
labor after service.  He also gave a detailed explanation as to 
why the the pattern of the DJD, being primarily at the 
patellofemoral joint bilaterally, was of the type that would be 
expected as a result of articular cartilage injury due to direct 
impact at a young age.  Dr. Scheidemann noted in his July 2010 
letter that he continued to treat the Veteran after his September 
2008 letter, and that his observations during left knee 
replacement surgery confirmed his initial opinion because the 
most substantial degenerative changes were on the underside of 
the patella with concomitant changes in the femoral groove.

While, as noted by the RO in the statement of the case, Dr. 
Scheidemann did not review the claims file and the November 2007 
VA examiner did, this is not, in and of itself, a basis for 
discounting Dr. Scheidemann's opinion.  See Nieves-Rodriguez, 22 
Vet. App. at 304 (a private medical opinion may not be discounted 
solely because the opining physician did not review the claims 
file and the Board may not prefer a VA medical opinion over a 
private medical opinion solely because the VA examiner reviewed 
the claims file).  Dr. Scheidemann's opinion was based on the 
history reported by the Veteran that the Board has found 
credible, and his lack of claims file review is therefore 
irrelevant in the circumstances of this case.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the service 
history provided by the veteran only warrants the discounting of 
a medical opinion in certain circumstances, such as when the 
opinions are contradicted by other evidence in the record or when 
the Board rejects the statements of the veteran).  Given that Dr. 
Scheidemann gave an extremely detailed rationale for his 
conclusion, including addressing the November 2007 VA examiner's 
opinion, based on an accurate characterization of the Veteran's 
report of the in-service MVA injury that the Board has found 
credible, his opinion is entitled to substantial probative 
weight.  The November 2007 VA examiner's opinion was less 
detailed, did not address Dr. Scheidemann's opinion, and was 
framed in terms of an inability to resolve the issue without 
resort to speculation, terminology which is not preferred, 
although acceptable in some circumstances.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2009).   This opinion is therefore 
entitled to less weight than that of Dr. Scheidemann.

As Dr. Scheidemann's positive nexus opinion is of greater weight 
than the November 2007 VA examiner's negative nexus opinion, the 
preponderance of the evidence indicates that the Veteran's joint 
disease of the knees is related to his in-service MVA injury.  
Service connection for this disability must be granted. 


ORDER

Entitlement to service connection for traumatic joint disease of 
the knees is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


